STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 June 12, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Karen L. Rossotto Re: Dreyfus Research Growth Fund, Inc. File Numbers: 2-33733; 811-1899 Ladies and Gentlemen: On behalf of Dreyfus Research Growth Fund, Inc. (the "Company"), transmitted for filing under the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended (the "1940 Act"), is Post-Effective Amendment No. 70 (the "Amendment") to the Company's Registration Statement on Form N-1A (the "Registration Statement") filed with the Securities and Exchange Commission (the "Commission"). The Amendment relates to Post-Effective Amendment No. 69 ("Amendment No. 69") to the Registration Statement, filed on April 4, 2013 in order to provide disclosure regarding a new class of shares, Class Y. The Amendment is being filed in order to respond to comments of the staff (the "Staff") of the Commission on Amendment No. 69 that were provided to the undersigned by Karen L. Rossotto of the Staff via telephone on May 16, 2013, file certain exhibits, including articles supplementary, the Company's revised 18f-3 plan, the opinion and consent of counsel and the consent of the Company's independent registered public accounting firm, and to make certain other revisions. The Company's Tandy certification was filed with Amendment No. 69. The prospectus and statement of additional information included in the Amendment have been marked to indicate changes from those versions filed as part of Amendment No. 69. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated below in their entirety, and the response is set out immediately following each comment. Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. Prospectus Fund Summary – Fees and Expenses 1.
